United States Court of Appeals
                     For the First Circuit


No. 13-1774

                         MARK FRAPPIER,

                     Plaintiff, Appellant,

                               v.

                 COUNTRYWIDE HOME LOANS, INC.,

                      Defendant, Appellee.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]



                             Before

                    Howard, Stahl and Lipez,
                         Circuit Judges.


     Valeriano Diviacchi for Appellant.
     Chad W. Higgins, with whom Brian M. LaMacchia, B. Aiden
Flanagan, and Goodwin Proctor LLP were on brief, for Appellee.




                         April 30, 2014
            STAHL, Circuit Judge.   On May 11, 2009, Plaintiff Mark

Frappier filed a five-count complaint in the Superior Court of

Suffolk County, Massachusetts, alleging various state-law claims

related to a mortgage refinancing.         Defendant Countrywide Home

Loans, Inc. ("Countrywide") removed the case to federal court on

diversity grounds.   The district court resolved certain claims as

a matter of law in Countrywide's favor and held a bench trial on

the remaining claims.   After the trial, the district court entered

judgment in favor of Countrywide.       This appeal followed.   For the

reasons stated below, we affirm all of the district court's

rulings.

                           I.   Background

            The facts of this case are set forth in detail in the

district court's opinion.       Frappier v. Countrywide Home Loans,

Inc., No. 09-cv-11006, 2013 WL 1308602, at *4–15 (D. Mass. Mar. 31,

2013). We briefly reiterate them here only as necessary to provide

context for the issues on appeal.

            Frappier resides in Southwick, Massachusetts.       In June

1999, he and his wife purchased his mother's house ("the Property")

with a mortgage from Countrywide.        In the years that followed,

Frappier took out multiple mortgages to finance home improvements,

initially with his wife and later in his own name after the couple

divorced.   Frappier remarried and took out an additional mortgage

with his second wife.   When that marriage ended in March 2006, the


                                  -2-
divorce agreement required Frappier to either sell the Property by

July 21, 2006, or refinance the mortgage in his own name by August

20, 2006.     Frappier was unable to sell the Property, and he failed

to refinance by the August 20 deadline.

            To cure his breach of the divorce agreement, Frappier

applied for a loan from Countrywide on September 19, 2006.            The

loan for which he applied was a "stated income loan,"          otherwise

known as the "Fast and Easy" loan program.       Under the terms of this

loan program, applicants would be approved if one had a credit

score at or above 680, verified employment, and a loan-to-property

value of less than eighty percent.       Documentation of assets and

income was not required, but applicants had to personally verify

under criminal penalty that the information they provided was

accurate.     The loan officer testified that Frappier stated his

monthly income as $5563, but Frappier claims he reported a lower

income figure.

            Countrywide, following its normal underwriting process,

determined that Frappier had met the requirements for the Fast and

Easy   loan    program.    At   the   closing,    Frappier   signed   the

application, which listed his income as $5563 a month, and swore

under criminal penalty that the information in the application was

accurate.      He also executed a Borrower's Certification, which

certified that he had provided accurate information regarding his




                                  -3-
income and assets.     Countrywide issued the loan in October 2006

("October 2006 Loan").

             On November 17, 2006, three weeks after the closing of

the   October 2006 Loan, Frappier applied to Countrywide for a home

equity loan in the amount of $38,500.1       Countrywide approved this

loan as well, and it closed on December 13, 2006       ("December 2006

Loan").

             Thereafter, Frappier made the scheduled payments on the

October 2006 Loan for fifteen months.2       In 2008, he changed jobs,

but his new employer let him go.        Around the same time, Frappier

faced unusually high expenses for home heating bills and repairs to

his truck.    He also suffered from an illness that hospitalized him

for a day and kept him out of work for some time.        That winter,

Frappier attempted again to sell the Property, but he was not

successful.     Because he was unable to make payments on his loan,

Countrywide foreclosed on the Property.




      1
       The district court did not directly address the facts
related to this second loan in the opinion it issued after the
bench trial. They are relevant, however, to Frappier's appeal from
the district court's denial of his motion to amend the complaint.
We take these facts from an earlier First Circuit opinion in this
case, Frappier v. Countrywide Home Loans, Inc., 645 F.3d 51, 54–55
(1st Cir. 2011).
      2
       We do not know from the facts before us the extent of
Frappier's payments on the smaller December 2006 Loan.

                                  -4-
                        II.   Procedural History

          Frappier filed a complaint in Suffolk Superior Court on

May 11, 2009, alleging claims of unjust enrichment (Count I),

recission/equitable   relief    (Count   II),   breach   of   the    implied

covenant of good faith and fair dealing (Count III), unfair and

deceptive acts in violation of Massachusetts General Laws chapter

93A (Count IV), and negligence (Count V).       All of the claims arise

from Frappier's contention that Countrywide used improper tactics

to draw him into loan agreements that the mortgagor knew he would

be unable to satisfy.

          After removing the case to federal court, Countrywide

moved for summary judgment on all counts. Frappier opposed the

motion and filed a cross-motion for summary judgment.               Frappier

argued at this stage that the court should consider both the

October 2006 Loan and the December 2006 Loan together as the basis

for his claims, although the complaint made no mention of the

December 2006 Loan.      The district court granted Countrywide's

motion on all counts.

          On appeal, the First Circuit reversed in part.                With

respect to the December 2006 Loan, the court held that:

     Countrywide argues . . . that the attack on the December
     loan is an independent claim for a different transaction
     essentially forfeited because Frappier did not mention
     the December second home mortgage or any facts pertaining
     to it in his complaint.      This is correct and a new
     transaction cannot be asserted for the first time at
     summary judgment. However, the district court might on
     remand allow an amendment to the complaint.

                                   -5-
Frappier v. Countrywide Home Loans, Inc., 645 F.3d 51, 58 (1st Cir.

2011). Despite allowing for the possibility of an amendment to the

complaint, the First Circuit nevertheless held that certain claims

failed   as   a   matter   of   law,   affirming   the   dismissal   of   the

negligence and rescission/equitable relief claims in their entirety

and the covenant claim as it related to the December 2006 Loan.           It

vacated the dismissal of the covenant claim as it related to the

October 2006 Loan, however, and it vacated the dismissal of the

unjust enrichment and 93A claims in their entirety.

         On remand, Frappier filed a motion to amend the complaint,

seeking to include allegations about the December 2006 Loan.              The

court denied the motion on December 12, 2011.            On March 16, 2012,

Countrywide filed a motion for judgment on the pleadings with

respect to the breach of good faith and fair dealing claim (Count

III) and to strike Frappier's jury demand.               The district court

granted the motion in both respects.         On April 23 and 24, 2012, the

court held a bench trial on the remaining claims: unjust enrichment

(Count I) and violations of chapter 93A (Count IV).              It entered

judgment in favor of Countrywide on both counts.           After the trial,

Frappier filed a motion under Federal Rule of Civil Procedure 52

for amended or additional findings of fact, or, in the alternative,

for a new trial under Rule 59.          The court denied that motion and

Frappier appealed.




                                       -6-
                                III.   Analysis

            On appeal, Frappier challenges the denial of his motion

to amend, his request for a jury trial, and his post-trial motion

for amended factual findings or a new trial.              He also challenges

the district court's judgment on the pleadings resolving Count III

in Countrywide's favor.         After careful consideration, we find no

grounds for reversing any of the district court's decisions.

A.          Denial of Motion to Amend

            On   October   27,    2011,      Frappier   moved   to   amend   his

complaint to include allegations related to the December 2006 Loan.

The district court denied the motion on the grounds of undue delay

and undue prejudice.       We review a denial of a motion to amend for

abuse of discretion.       Watson v. Deaconess Waltham Hosp., 298 F.3d
102, 109 (1st Cir. 2002).

            The district court did not err, much less abuse its

discretion, in this instance.           As the district court noted, the

proposed amendment came over two years after the initial complaint

was filed and a year after the district court ruled on the summary

judgment motions.      Nothing prevented Frappier from pursuing this

amendment   earlier.       As    the   borrower,   Frappier     certainly    had

sufficient information about the December 2006 Loan to allege

claims related to that transaction at the outset of litigation, and

he very likely could have amended his complaint, had he wished to

do so, prior to summary judgment.


                                       -7-
             The district court correctly decided that the timing of

the amendment constituted undue delay.              "[P]rotracted delay, with

its attendant burdens on the opponent and the court, is itself a

sufficient reason for the court to withhold permission to amend."

Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004).

The district court was also correct that the amendment would

unfairly prejudice Countrywide, given the likelihood that the

amendment     would     require     additional       discovery.        See     id.

("Particularly      disfavored     are    motions    to   amend    whose   timing

prejudices    the     opposing    party    by   requiring   a     re-opening   of

discovery . . . .") (internal quotation mark omitted).                 Thus, we

affirm the denial of the motion to amend.3

B.           Judgment on the Pleadings

             "The standard of review of a motion for judgment on the

pleadings under Federal Rule of Civil Procedure 12(c) is the same

as that for a motion to dismiss under Rule 12(b)(6)."                  Marrero-

Gutierrez v. Molina, 491 F.3d 1, 5 (1st Cir. 2007).                We "review de

novo a district court's decision to allow a motion to dismiss,




     3
       Frappier also argues that the amendment is unnecessary,
because facts related to the December 2006 Loan came out during
discovery.   His argument on this point appears to confuse the
pleading standard under Federal Rule of Civil Procedure 8 with the
rules governing the admissibility of evidence at trial. In any
case, this court has already held the December 2006 Loan was a
separate transaction that could not be asserted as a basis for a
claim in this case unless the district court exercised its
discretion to allow an amendment. Frappier, 645 F.3d at 58.

                                         -8-
taking as true the well-pleaded facts in the complaint and drawing

all reasonable inferences in favor of the plaintiff."          Id.

             Countrywide moved for judgment on the pleadings on Count

III, arguing that allegations of bad-faith conduct occurring prior

to the formation of a contract do not state a claim for breach of

the implied covenant of good faith and fair dealing.      See AccuSoft

Corp. v. Palo, 237 F.3d 31, 45 (1st Cir. 2001) ("[T]he prohibition

contained in the covenant applies only to conduct during the

performance of the contract, not to conduct occurring prior to the

contract's     existence,   such   as    conduct   affecting     contract

negotiations."). As the district court noted, Frappier's theory of

liability in this case rests not on allegations of conduct that

occurred after the closing of the October 2006 Loan, but rather on

alleged misconduct during the application process.

             In his opposition to the motion and again on appeal,

Frappier argues that he and Countrywide "had several interactions

prior to [the date of the closing] to which the implied covenant of

good faith and fair dealing applies."4     The district court rejected

that argument, because allegations regarding pre-closing agreements

"were not included in the operative complaint," and Frappier had

made no attempt "to amend his complaint to include any such

allegations in the wake of factual discoveries in the life of this


     4
      Among other things, Frappier points to a "Lock-In Agreement"
dated September 19, 2006, and a verbal "pre-approval agreement"
sometime in early October.

                                   -9-
case."    It further held that Frappier had waived this argument

because he did not "identify or develop such a theory during

discovery, initial disclosures, or any pretrial filings." Finally,

the district court observed that the substance of any alleged pre-

closing     agreements    would    not   have   any   bearing   on        whether

Countrywide breached the covenant implied in the October 2006 loan.

We see no error in the district court's reasoning on this issue.

            Frappier raised one additional argument that the district

court did not squarely address, which we find equally groundless.

He claims that the October 2006 Loan was a type of installment

contract "that can be breached on a monthly basis every time a loan

payment is made."         Therefore, Frappier concludes, Countrywide

breached the covenant each month by accepting payments that it knew

Frappier could not afford.         It is well-established, however, that

"a party's acting according to the express terms of a contract

cannot be considered a breach of the duties of good faith and fair

dealing."    Big Yank Corp. v. Liberty Mut. Fire Ins. Co., 125 F.3d
308, 313 (6th Cir. 1997); Terry A. Lambert Plumbing, Inc. v. W.

Sec. Bank, 934 F.2d 976, 983 (8th Cir. 1991); Kham & Nate's Shoes

No. 2, Inc. v. First Bank of Whiting, 908 F.2d 1351, 1357 (7th Cir.

1990) ("Firms that have negotiated contracts are entitled to

enforce them to the letter, even to the great discomfort of their

trading   partners,      without    being   mulcted   for   lack     of    'good

faith.'"); 23 R. Lord, Williston on Contracts § 63:22 (4th ed.


                                     -10-
2013). Accordingly, Countrywide's acceptance of payments under the

agreed-upon terms of the mortgage does not give rise to a claim of

bad faith.

C.           Right to a Jury Trial

             Once it entered judgment on the pleadings for Count III,

the district court determined that Frappier did not have a right to

a jury trial under the Seventh Amendment on the remaining claims

for unjust enrichment and violation of chapter 93A. Although it is

undisputed that the unjust enrichment count does not require a jury

trial, Frappier reiterates on appeal his argument that he was

entitled to a jury on his chapter 93A claim.    The district court's

decision denying the jury request was based on Wallace Motor Sales,

Inc. v. American Motors Sales Corp., 780 F.2d 1049 (1st Cir. 1985),

and more recent district court opinions that have followed Wallace.

While the district court's reliance on Wallace is understandable,

given that it is this court's most extensive discussion of the

issue, there are two reasons why that case is not dispositive here.

             First, the parties in Wallace stipulated that there was

no right to a jury under chapter 93A, see 780 F.2d at 1064, so the

issue was not contested in that case.5     Second, the parties based



     5
        The court in Wallace addressed whether the court could make
factual findings related to chapter 93A claims that were contrary
to the jury's earlier findings related to another claim in the
case. 780 F.2d at 1063–67. The court's analysis proceeded from
the assumption, based on the party's stipulation, that there was no
right to a jury trial for the 93A claims.

                                 -11-
their stipulation on Nei v. Burley, 446 N.E.2d 674 (Mass. 1983), in

which the Supreme Judicial Court of Massachusetts determined that

there was no right to a jury for chapter 93A claims under the

Massachusetts Constitution.      It is true that in Wallace we stated

that "the reasoning employed by the Massachusetts Supreme Judicial

Court in Nei is determinative of the seventh amendment issue." 780
F.2d at 1064.    But the settled rule is that a litigant's right to

a jury under the Seventh Amendment for state-law claims in federal

court is a matter of federal, not state, law.               See Ed Peters

Jewelry Co. v. C & J Jewelry Co., 215 F.3d 182, 186 (1st Cir.

2000); Gallagher v. Wilton Enters., 962 F.2d 120, 122 (1st Cir.

1992) (per curiam). Therefore, the analysis in Nei does not answer

the question in this case.

           Subsequent to the decision in Wallace, the Supreme Court

reiterated the two-part test for determining the right to a jury

trial   under   the   Seventh   Amendment:   courts   (1)   "compare   the

statutory action to 18th-century actions brought in the courts of

England prior to the merger of the courts of law and equity"; and

(2) "examine the remedy sought and determine whether it is legal or

equitable in nature."       Chauffeurs, Teamsters & Helpers, Local No.

391 v. Terry, 494 U.S. 558, 565 (1990) (internal quotation marks

omitted). The Court has stressed that "[t]he second inquiry is the

more important."      Id.   The court in Wallace did not have occasion

to apply this analysis, perhaps because the parties in that case


                                   -12-
did not dispute the issue.         But we have held that chapter 93A

allows a litigant to seek both legal and equitable relief.           Gerli

v. G.K. Hall & Co., 851 F.2d 452, 454 (1st Cir. 1988).         In light of

the importance of the nature of the remedy under federal law, a

litigant seeking legal relief in federal court under chapter 93A

may be entitled to a jury.    Regardless of any contrary language in

Wallace, the question remains an open one in this circuit.

           This case does not require us to answer that question.

Even if the district court deprived Frappier of his Seventh

Amendment right, the denial of a jury trial is subject to a

harmless error analysis.     Segrets, Inc. v. Gillman Knitwear Co.,

207 F.3d 56, 64 (1st Cir. 2000); In re N-500L Cases, 691 F.2d 15,

25 (1st Cir. 1982).    The error is harmless "if the evidence meets

the standard for a directed verdict."         Segrets, 207 F.3d at 64.

Pursuant   to   that   standard,   we     review   the   district   court's

conclusions of law de novo and view the evidence in the light most

favorable to Frappier. Id.     We do not "consider the credibility of

witnesses, resolve the conflicts in testimony, or evaluate the

weight of the evidence."       Id. at 65.          A directed verdict is

appropriate if "the evidence does not permit a reasonable jury to

find in favor" of Frappier. Id. (internal quotation mark omitted).

           We have no trouble concluding that a directed verdict

would have been appropriate here.         This is not a close case.     Of

the numerous deficiencies in Frappier's chapter 93A claim, we need


                                   -13-
only focus on one that is dispositive — Frappier failed to prove

causation.

             The undisputed evidence shows that Frappier made timely

payments on the October 2006 loan for approximately fifteen months.

Then in the winter of 2008, according to Frappier's own testimony,

he was plagued with a series of serious financial difficulties. He

suffered an illness that required hospitalization and forced him to

miss work; he faced unexpected expenses for the repair of his

vehicle and unusually high home heating bills; and he switched to

a new job with the prospect of better money, but the new job did

not last.    Frappier acknowledged that these circumstances were not

predictable.     As these difficulties piled up, Frappier became

delinquent on the October 2006 Loan.

             The district court held that "the reasonable conclusion

from the evidence was that Frappier's [] hardships caused his

default, not the October 2006 Loan."    2013 WL 1308602, at *19.   We

agree.      Frappier was able to pay the loan until a series of

unfortunate circumstances overwhelmed his financial situation.

There is no basis in the evidence for concluding that it was

Countrywide,     rather   than   Frappier's   unexpected   financial

difficulties, that caused him to default.      "In the absence of a

causal relationship between the alleged unfair acts and the claimed

loss, there can be no recovery."    Mass. Farm Bureau Fed'n, Inc. v.

Blue Cross of Mass., Inc., 532 N.E.2d 660, 665 (Mass. 1989).


                                 -14-
Therefore, the evidence in this case meets the standard for a

directed verdict.           Thus, even if the district court erred in

denying Frappier a trial by jury, the error was harmless.

D.           Motion for Amended Factual Finding or a New Trial

             After trial, Frappier moved for amended or additional

findings of fact under Federal Rule of Civil Procedure 52(b) or for

a    new   trial    under   Rule   59.     Trial   courts   have     considerable

discretion in deciding whether to grant Rule 52(b) motions.                 Nat'l

Metal Finishing Co. v. BarclaysAmerican/Commercial, Inc., 899 F.2d
119, 125 (1st Cir. 1990).          Unless the decision involves a question

of law, our review is for abuse of discretion.                 Id.     Similarly,

"[a]ppellate review of orders refusing new trials [under Rule 59]

is tightly circumscribed."           Colasanto v. Life Ins. Co. of N. Am.,

100 F.3d 203, 212 (1st Cir. 1996). "[W]e will not intervene unless

we ascertain that the outcome is against the clear weight of the

evidence     such    that    upholding     the   verdict    will   result    in   a

miscarriage of justice."           Id. (internal quotation marks omitted).

             Frappier makes two arguments related to his post-trial

motion.      First, he asserts that the district court's judgment was

based on an "incomplete statement of [his] claims."                  According to

Frappier, the district court was not sufficiently attentive to four

specific     allegations:     that    Countrywide    (1)    "failed    to   verify

Frappier's employment"; (2) "violated M.G.L. c. 93A and other

Massachusetts and federal lending laws"; (3) "failed to make


                                         -15-
several initial and final disclosures — which are required by state

and federal truth-in-lending laws — to Frappier before and after

closing"; and (4) "imposed substantial harm on Frappier."            In

Frappier's view, the "failure to address these claims denied [him]

his basic right to have his complaint construed in such a way as to

do justice," necessitating either additional findings of fact or a

new trial.

             Even a cursory review of the district court's opinion

reveals this argument to be baseless.          See Frappier, 2013 WL
1308602, at *10, *19 (finding that Countrywide verified Frappier's

employment); id. at *15–19 (finding no violation of chapter 93A);

id. at *13, *19 (finding that Frappier received all the required

disclosures); id. at *19 (finding that Countrywide's conduct was

not the cause of any harm to Frappier).           Frappier's argument

suggests that he would have preferred a fuller explanation of these

issues, but it is not a legal error to draft a concise opinion.

The district court addressed Frappier's claims and supported its

conclusions more than adequately.

             Second, Frappier claims that the district court failed to

address   the     "substance   of    [his]   case,"   which   "concerns

Countrywide's responsibility . . . to engage in fair, non-predatory

lending practices in its dealings with Frappier."       He argues that

the district court missed the mark by focusing its analysis of the

chapter 93A claim "almost exclusively [on] the origin of the false


                                    -16-
income figure attributed to Frappier, while ignoring the larger

context through which Countrywide processed and underwrote its

loans to Frappier."     He also points to a number of additional

Massachusetts statutes and regulations that Countrywide supposedly

violated.

            This argument does not merit extensive discussion.    We

have carefully reviewed the district court's disposition of the

chapter 93A claim, and we find that it is thorough, well-reasoned,

and correct.   The other statutes and regulations cited by Frappier

either do not apply to this case or do not affect its outcome.    In

sum, Frappier has not identified any basis for reversing the

district court's denial of his motion for new factual findings or

a new trial.

                           III.   Conclusion

            For the foregoing reasons, we AFFIRM the district court's

rulings.




                                  -17-